Citation Nr: 0410919	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  94-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an increased rating for hypertension, currently 
evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Veteran, J.M.


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1961 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board issued a decision in this case in July 1999.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2000, pursuant 
to a Joint Motion for Partial Remand and to Stay Further 
Proceedings, the Court vacated the Board's July 1999 decision as 
to the above issue and remanded the case to the Board for 
consideration of revised regulations.  The Board issued another 
decision concerning the issue listed above in August 2001.  The 
veteran also appealed that decision to the Court, which, in 
October 2002 and pursuant to another Joint Motion, vacated the 
Board's August 2001 decision and remanded the case for further 
evidentiary development.  That development having been completed, 
the case is again before the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's hypertension 
requires continuous medication.  

2.  The medical evidence shows that the veteran's hypertension has 
been manifested by diastolic blood pressure readings predominantly 
less than 100 throughout the entire appeal period.  The medical 
evidence does not reflect any systolic blood pressure readings of 
200 or greater.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.104, Code 7101 (West 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, enhanced 
VA's duty to assist a claimant in developing facts pertinent to 
his claim, and expanded on VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 (VCAA) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  
In addition, VA recently promulgated regulations that implement 
the statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1992 rating decision, April 1993 statement of the case, 
and supplemental statements of the case dated through December 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the evidence 
needed to substantiate his claim.  In addition, by letter dated in 
October 2003, the RO explained the provisions of the VCAA, gave 
additional notice of the evidence needed to substantiate the 
claims on appeal, and asked the veteran to submit or authorize the 
RO to obtain additional relevant evidence.  

With respect to the duty to assist, review of the claims folder 
reveals that the RO secured service medical records, VA medical 
records, and relevant VA examinations.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of his 
appeal.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in October 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided prior to the most recent transfer and certification of 
the appellant's case to the Board.  After the notice was provided, 
the case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In March 2004, VA obtained an opinion from VA's General Counsel as 
to the Court's statement in Pelegrini that 38 U.S.C.A. §§ 5103(a) 
and 3.159(b)(1) require VA to include a request that the claimant 
provide any evidence in his or her possession that pertains to the 
claim as part of the notice provided to a claimant under those 
provisions.  The General Counsel's opinion held that the Court's 
statement is obiter dictum and is not binding on VA.  Further, the 
opinion held that § 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is bound by 
the holding of the General Counsel's opinion.  

In October 2003, the veteran's attorney wrote the Board that the 
veteran had no evidence in his possession to submit in support of 
his claim.  

Under the circumstances set forth above, considering the multiple 
times his claim have been reviewed by the RO and the Board and the 
multiple occasions that he or his attorney has communicated with 
VA regarding his claim, the Board finds that the appellant has had 
ample notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  He has not identified any 
evidence not already of record.  His attorney has indicated that 
he has no further pertinent evidence in his possession.  The Board 
finds that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board is also satisfied as to compliance with its instructions 
from the prior remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be determined, 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in ordinary 
activities, to include employment.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In evaluating the veteran's claim, all regulations 
which are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Prior to January 1998, VA's criteria for evaluating hypertensive 
vascular disease (essential arterial hypertension) were as 
follows: 

Diastolic pressure predominantly 130 or more and severe symptoms	
	60 percent  

Diastolic pressure predominantly 120 or more and moderately severe 
symptoms.  										40 
percent

Diastolic pressure predominantly 110 or more with definite 
symptoms.  	20 percent

Diastolic pressure predominantly 100 or more.  				
	10 percent

For the 40 percent and 60 percent ratings, there should be careful 
attention to diagnosis and repeated blood pressure readings.  When 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent will be 
assigned.  Code 7101.  

Effective in January 1998, VA revised the rating criteria for 
hypertensive vascular disease (hypertension and isolated systolic 
hypertension).  When the diastolic pressure is predominantly 130 
or more warrants a 60 percent rating.  If the diastolic pressure 
is predominantly 120 or more, a 40 percent evaluation is for 
assignment.  A 20 percent rating is appropriate when the diastolic 
pressure is predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more.  When the diastolic pressure is 
predominantly 100 or more, or the systolic pressure predominantly 
160 or more, a 10 percent evaluation is warranted.  The minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control is 10 percent.  Note (1): Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood pressure of 
less than 90mm.  Note (2): Evaluate hypertension due to aortic 
insufficiency or hyperthyroidism, which is usually the isolated 
systolic type, as part of the condition causing it rather than by 
a separate evaluation.  

Generally, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Further, VA's General Counsel has held that if the 
amended regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 38 U.S.C.A. § 
5110(g), which provides that VA may, if warranted by the facts of 
the claim, award a benefit based on a change in law retroactive 
to, but no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  The Board is bound by that ruling.  

Pursuant to the October 2002 Order of the Court, records 
associated with the veteran's Social Security claim were obtained.  
He has not indicated that any treatment or examination records are 
available, other than those already of record.  Further, the 
veteran's attorney informed VA in October 2003 that the veteran 
had no further evidence in his possession to submit in support of 
his claim.  The Board finds, therefore, that the record is 
sufficient to make a decision on the veteran's appeal.  

The VA treatment records consist of VA inpatient and outpatient 
treatment records, as well as the reports of several VA 
compensation examinations.  

The summary of a VA hospitalization in June 1992, primarily for 
treatment of an unrelated disorder, and a September 1992 addendum 
to that summary, do not contain any blood pressure readings, 
although the summary lists hypertension as a diagnosis.  

The report of a VA compensation examination in January 1994 
indicates that the veteran had been on no anti-hypertensive 
medication for the previous 4 months.  Blood pressure readings 
noted at that time, however, were 180/130 sitting, 176/128 lying, 
and 184/128 standing.  

A May 1995 VA examiner noted that the veteran's anti-hypertensive 
medication had recently been changed due to undesirable side 
effects and that his blood pressure was not controlled.  No blood 
pressure readings were reported, however.  

In September 1998, the veteran reported symptoms of shaking and 
headaches to a VA examiner.  The examiner noted that his 
medications had been changed due to complaints of decreased libido 
and impotence.  The veteran's blood pressure was reported as 
130/98 in the left arm and 140/100 in the right arm.  The examiner 
noted that the veteran's hypertension was uncontrolled.  

The outpatient treatment records contain blood pressure readings 
dated from July 1989 to November 2003.  The records indicate that 
the veteran began taking anti-hypertensive medication in early 
1992.  Throughout the period, the blood pressure readings 
fluctuated considerably, from 186/130 to 90/64.  Between May 1992, 
before the veteran filed his claim for an increased rating in June 
1992, and November 2003, 74 blood pressure readings were recorded.  
Of those 74 readings, fourteen, including the readings recorded by 
VA examiners, reflected diastolic pressures of 110 or greater.  
Only three of the diastolic readings were 120 or above.  Thirty-
eight of the 74 readings were less than 100.  Accordingly, 22 of 
the 74 diastolic readings were at least 100, but less than 110.  
Fully 34 of the 74 diastolic readings were less than 100.  None of 
those blood pressure readings notes a systolic pressure exceeding 
200.  

Although VA revised the criteria for evaluating cardiovascular 
disorders, including arterial hypertension, in January 1998, the 
revised criteria for rating hypertension did not significantly 
change, at least for ratings greater than 10 percent.  The major 
difference is that the old criteria also allowed for assignment of 
a 20 percent evaluation if the systolic blood pressure is 
predominantly 200 or more.  Neither set of rating criteria is more 
favorable to the appellant in this case.  

During the course of his appeal, the veteran has presented 
testimony at three personal hearings: two before a hearing officer 
at the RO, in December 1993 and October 1996, and one in April 
1998 before the undersigned Veterans Law Judge in Washington, DC.  
At those hearings, the veteran testified regarding several high 
blood pressure readings that had been recorded, beginning during 
his 1992 VA hospitalization.  He indicated his belief that, 
essentially, one high reading or a few high readings warranted a 
higher rating for his hypertension.  He has misconstrued the 
rating criteria, however.  Ratings are not based on just one, or 
even just a few blood pressure readings.  Importantly, a key 
factor in determining the proper rating for hypertension is the 
term "predominantly," used in both the old and the revised rating 
criteria.  

Webster's II New Riverside University Dictionary (1984) defines 
"predominant" as "1. Having greatest ascendancy, importance, 
influence, authority, or force: preponderant.  2. Most common or 
conspicuous: prevalent."  

Using that definition in applying the rating criteria to the blood 
pressure data of record in this case, with only 14 of the 74 
recorded diastolic blood pressure readings being 110 or greater, 
the Board finds that the veteran's diastolic blood pressure 
between 1992 and the present has not been predominantly, most 
commonly, or with greater preponderance, at least 110 as required 
for a 20 percent rating for hypertension, using either the old or 
the revised rating criteria.  In fact, the predominant diastolic 
blood pressure during the appeal period was even less than 100 (38 
of 74 readings).  As noted above, a 10 percent evaluation requires 
readings predominantly 100 or greater.  Both sets of rating 
criteria, however, indicate that a minimum 10 percent rating is to 
be assigned where there is a history of diastolic pressures 100 or 
more with the requirement for continuous medication.  It is clear 
that the clinical data obtained over the past 12 years do not show 
that the veteran's diastolic blood pressure has been predominantly 
110 or more.  The Board also finds that the medical evidence also 
does not reflect readings that more nearly approximate such 
values.  38 C.F.R. § 4.7.  

Accordingly, the Board concludes that the criteria for a 10 
percent rating and no more are met, applying either the old or the 
revised rating criteria.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  In 
this case, the Board finds that the preponderance of the evidence 
is against the veteran's claim and that, therefore, the provisions 
of § 5107(b) are not applicable.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  There is 
no evidence that the veteran has ever been hospitalized for 
treatment of his hypertension.  Neither does the record reflect 
marked interference with employment.  He has submitted no evidence 
of excessive time off from work due to the disability or of 
concessions made by his employer because of his hypertension.  
There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the norm 
so as to warrant referral for consideration of an extraschedular 
rating.  


ORDER

An increased rating for hypertension, currently evaluated 10 
percent disabling, is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



